PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bak, et al.
Application No. 14/225,215
Filed: 25 Mar 2014
Patent No. 9,210,848
Issued: 15 Dec 2015
:
:	
:	DECISION ON PETITION
:
:
Docket No. HU14CBG124U


This is a decision on the petition to accept an unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), filed February 25, 2022.

The petition under 37 CFR 1.378(b) is GRANTED.

The above-identified patent issued December 15, 2015. Accordingly, the four year maintenance fee could have been paid during the period from December 15, 2018 through June 15, 2019 without surcharge, or with a 6 month late payment surcharge during the period from               June 16, 2019 through December 15, 2019.  No four year maintenance fee having been received, the patent expired on December 16, 2019. 

With the instant petition, Patentee has paid the petition fee, submitted the maintenance fee, and made the proper statement of unintentional delay (and provided a satisfactory explanation of the delay in filing the petition).

The maintenance fee in this case is accepted and the above-identified patent is hereby reinstated as of the mail date of this decision. 

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor – Office of Petitions